101 F.3d 109
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Linda GONZALEZ, Plaintiff-Appellant,v.GANNETT SATELLITE INFORMATION NETWORK, INC., d/b/a BinhamtonPress Company;  and Jan Sprawls, as an Agent andEmployee of Gannett SatelliteInformation Network, Inc.,Defendants-Appellees.
No. 95-7670.
United States Court of Appeals, Second Circuit.
March 26, 1996.

1
APPEARING FOR APPELLANT:  Linda Gonzalez, Binghamton, New York, pro se.


2
APPEARING FOR APPELLEE:  Eugene D. Ulterino, Nixon, Hargrave, Devans & Doyle LLP, Rochester, New York.


3
N.D.N.Y.


4
AFFIRMED.


5
Before LUMBARD, MAHONEY, Circuit Judges, and OWEN, District Judge.*


6
1. Plaintiff-appellant Linda Gonzalez appeals pro se from a judgment entered June 26, 1995 that granted summary judgment to defendants-appellees Gannett Satellite Information Network ("Gannett") and Jan Sprawls dismissing Gonzalez' complaint, and from an order entered November 2, 1995 that denied her motion for relief from the judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.  See Gonzalez v. Gannett Satellite Information Network, No 93-CV-625, slip op.  (N.D.N.Y. Nov. 2, 1995).


7
2. We affirm the judgment of the district court substantially for the reasons stated by the district court in open court on May 26, 1995.  See Gonzalez v. Gannett Satellite Information Network, No. 93-CV-625 (bench ruling) (N.D.N.Y. May 26, 1995).


8
3. Because Gonzalez failed to file a notice of appeal after the district court issued its decision denying her relief pursuant to Rule 60(b), we lack jurisdiction to decide this aspect of her appeal.  In any event, we agree with the district court that Gonzalez' Rule 60(b) motion presents no basis for relief from the prior judgment.



*
 The Honorable Richard Owen, United States District Judge for the Southern District of New York, sitting by designation